         Case 3:19-cr-00681-CRB Document 72 Filed 01/06/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA

                                      Criminal Minutes

Date: January 6, 2021                         Judge: Honorable Charles R. Breyer

Court Reporter: Ana Dub
Time: 10 Minutes
Case No.: CR19-0681-1 CRB
Case Name: USA v. Leanna Zamora (Present) (Custody)

Attorney(s) for Government: Frank Riebli
Attorney(s) for Defendant(s): Ellen Leonida
Interpreter: N/A
Probation Officer: N/A

Deputy Clerk: Lashanda Scott


                                       PROCEEDINGS
Change of Plea hearing held by Zoom. Due to the covid19 pandemic, the parties consent to
proceed by video conference. The defendant was sworn. Plea Agreement provided to the Court.
Defendant plead guilty to Count(s) 1 and 2 of the Indictment. Status re Sentencing hearing set
for April 28, 2021 at 9:00 a.m. Defendant in custody at Santa Rita Jail.
